                                                                               Mark R. Natale
                                                                               mnatale@malamutlaw.com
                                                                               Phone: 856.424.1808
                                                                               Fax: 856.424.2032
                                                                               Member of the NJ Bar

                                               July 12, 2021

Via ECF
The Honorable Eduardo C. Robreno
U.S. District Court - Eastern District of PA
15614 U.S. Courthouse
Philadelphia, PA 19106

       Re:      Solotruk v. Road Scholar Transport
                2:21-cv-00382-ER

Dear Judge Robreno:

        I represent Plaintiff, Pete Solotruk, in the above-referenced matter. Pending before the
Court is Defendant’s Motion to Dismiss Plaintiff’s Second Amended Complaint. I am writing to
request a one-week extension, until Monday, July 19, 2021, in which to file Plaintiff’s response.
The reason for this request is as follows. I am traveling and out of the office this week. I had
planned on submitting Plaintiff’s opposition to the motion before I left, but was unable to do so as
I had to address an urgent matter that took me away from completing Plaintiff’s response.

       I am therefore respectfully requesting a one-week extension in which to file Plaintiff’s
response. I have asked opposing counsel for consent to this request but have not yet heard back.

       Thank you for Your Honor’s consideration of this matter.

                                               Respectfully,

                                               /s/ Mark R. Natale
                                               Mark R. Natale, Esquire

Cc:    John Dempsey, Esquire (via ECF)

MRN/dd




             ph 856 424 1808 | fx 856 424 2032 | fx (gov) 856 486 5966 | MalamutLaw.com
